Citation Nr: 1317361	
Decision Date: 05/28/13    Archive Date: 06/06/13

DOCKET NO. 09-03 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1. Entitlement to a compensable rating for post operative left knee scars.

2. Entitlement to a rating in excess of 10 percent for post operative residuals of the left knee with degenerative joint disease (DJD).

3. Entitlement to an initial rating in excess of 30 percent for an unstable left knee, status post anterior cruciate ligament reconstruction.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from January 1991 to August 2001.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Houston RO.

In a January 2009 rating decision, a temporary total rating was assigned for the service-connected knee disability to compensate convalescence following surgery. The rating was in effect from October 23, 2008 to December 1, 2008.

The Veteran testified at a Travel Board hearing before the undersigned in July 2012; a transcript of this hearing is associated with the claims file. The case was then remanded by the Board in August 2012 for additional development. The Board then noted that the Veteran raised additional claims of service connection regarding the right hip, right knee, and back, which were referred to the RO for appropriate action. Since no action has been taken on these matters, they are once again REFERRED to the RO.

Following completion of development directed by the Board, a February 2013 rating decision granted service connection for peroneal nerve injury associated with the left knee disability; a noncompensable (0 percent) rating was assigned, effective December 12, 2012. The Veteran did not appeal this decision. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).





FINDINGS OF FACT

1. The Veteran's post operative left knee scars have been shown to be well-healed, stable, and not painful, and have not been shown to be deep, or cause limited motion or limited function with an area of 929 sq. cm.

2. Post operative residuals of the left knee with DJD were manifested by no worse than flexion limited to 100 degrees, extension limited to 5 degrees, frequent joint locking, pain, and effusion; there was no evidence of ankylosis, or additional functional loss due to fatigue, incoordination, or weakness.

3. Since the effective date of the grant of service connection, left knee instability has been rated at the maximum schedular rating based on severe instability.


CONCLUSIONS OF LAW

1. The criteria for a compensable rating for post operative scars, residuals of a left knee disability, are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.21, 4.118, Diagnostic Codes (Codes) 7802, 7803, 7804, 7805 (as in effect prior to October 23, 2008).

2. The criteria for a rating of 20 percent, but no higher, for post operative residuals of the left knee with DJD have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.21, 4.71a, Codes 5003, 5010, 5258, 5259, 5260, 5261 (2012).

3. The criteria for an initial rating in excess of 30 percent for left knee instability status post anterior cruciate ligament reconstruction have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.21, 4.71a, Code 5257 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 11 (2004). 

A September 2007 pre-decisional letter provided the Veteran with notice of VA's duties to notify and assist him in the development of his claims consistent with the laws and regulations outlined above. In this regard, the letter informed him of the evidence and information necessary to substantiate his claims, the information required of him to enable VA to obtain evidence, and the assistance that VA would provide in obtaining supporting evidence. The RO also provided the Veteran all necessary information on disability ratings and effective dates. Although this letter was fully compliant with the law, the Veteran was given follow-up letters in October 2008 and August 2012. The matters were then readjudicated in February 2013.

During the Veteran's July 2012 hearing, the undersigned Veterans Law Judge identified the issues on appeal and engaged in a colloquy with the Veteran as to evidence related to severity of the knee and scar disabilities, their impact on his life, what was needed for a higher rating, and the possibility and effect of further development of the claims. Thus, the Veteran has been apprised of what evidence would substantiate his claims and provided additional opportunities for its submission in remands dated in the August 2012 remand. See 38 C.F.R. § 3.103()(2) (2012); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims. 38 U.S.C.A. § 5103A (West 2002). The Veteran's service treatment records are associated with his claims file, and VA has obtained all pertinent/identified records that could be obtained. The RO arranged for VA examinations that are adequate for rating the disabilities. See Barr v. Nicholson, 21. Vet. App. 303 (2007); see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). Development directed by the Board in the August 2012 remand was also satisfactorily completed. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). VA's duty to assist is met. Accordingly, the Board will address the merits of the claims. 

Merits of the Claims

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity. Individual disabilities are assigned separate Diagnostic Codes. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2012). 

When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology. See Butts v. Brown, 5 Vet. App. 532 (1993). 

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. Where an increase in an existing disability rating based upon established entitlement to compensation is at issue, the present level of disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). Where the evidence contains factual findings that demonstrate distinct time periods in which the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. See generally Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed); Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed). 

The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Pertinent to a claim for an increased rating, lay testimony is competent when it describes symptoms, which supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.). 

In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the Diagnostic Codes predicated on limitation of motion. See Johnson v. Brown, 9 Vet. App. 7 (1996).

Arthritis shown by x-ray studies is rated based on limitation of motion of the affected joint. When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected. 38 C.F.R. § 4.71a, Codes 5003, 5010 (2012). Diagnostic Code 5010 (traumatic arthritis) directs that arthritis be rated under Code 5003 (degenerative arthritis), which states that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 38 C.F.R. § 4.71a, Code 5010. The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, Code 5010. In the absence of limitation of motion, x-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating. The above ratings are to be combined, not added under Code 5003. 38 C.F.R. § 4.71a, Code 5010, Note 1 (2012). 

The Veteran's service connected left knee disability was assigned separate ratings based on different manifestations of the disability. The DJD was rated pursuant to Code 5260 based on limitation of flexion and instability was rated pursuant to Code 5257. Separate ratings may also be assigned for limitation of extension of the same knee. Specifically, where a Veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg. VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005). 

Diagnostic Code 5260, limitation of flexion of the leg, provides a noncompensable rating if flexion is limited to 60 degrees, a 10 percent rating where flexion is limited to 45 degrees, a 20 percent rating where flexion is limited to 30 degrees, and a maximum 30 percent rating if flexion is limited to 15 degrees. See 38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Diagnostic Code 5261, limitation of extension of the leg, provides a non-compensable rating if extension is limited to five degrees, a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a 50 percent rating if limited to 45 degrees. 38 C.F.R. § 4.71a , Diagnostic Code 5261; see also 38 C.F.R. § 4.71 , Plate II (2012) (showing normal flexion and extension as between 0 degrees and 140 degrees). 

Under Code 5257, a 10 percent evaluation is warranted when there is slight recurrent subluxation or lateral instability. A 20 percent evaluation is warranted when there is moderate recurrent subluxation or lateral instability. A 30 percent evaluation is warranted where there is severe subluxation or lateral instability. 38 C.F.R. § 4.71a. Diagnostic Code 5257 is based upon instability and subluxation, not limitation of motion, as a result, the criteria set forth in DeLuca do not apply. DeLuca, supra. 

Diagnostic Code 5258 grants a 20 percent evaluation for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint. 38 C.F.R. § 4.71a, Diagnostic Code 5258. 

Diagnostic Code 5259 grants a 10 percent evaluation for removal of semilunar cartilage that is symptomatic. 38 C.F.R. § 4.71a, Diagnostic Code 5259. 

On VA examination in September 2007, the Veteran reported having a very unstable knee with giving way, popping, and intermittent swelling since 2000, which progressively worsened over the past 1 1/2 years. He complained of almost daily flare-ups with giving way and intermittent flare-ups with swelling and increased pain. He had a knee brace that he wore intermittently. He was a computer systems support analyst and did not miss work due to his knee. The examiner opined that the instability was moderate to moderately severe. Left knee extension was limited to 5 degrees and flexion was limited to 115 degrees actively and passively against resistance. There was some pain at the endpoint of flexion but no fatigue or incoordination with repetitive motion. He had a leg length discrepancy due to a post-service motor vehicle accident in which his femur was fractured. All of his surgical scars were well-healed, not raised, not tender, and not adherent to underlying tissue. There was no effusion and he had positive Lachman and anterior drawer tests. There was medial joint line popping but no tenderness.

A November 2007 VA treatment record notes the Veteran's complaints of left knee pain and instability. He added that his knee gave way throughout the day and he did not wear a brace. On examination, he had well-healed incisions and the range of motion was -5 degrees to 0 degrees of extension and flexion to 125 degrees. 

An August 2008 VA treatment record indicates the Veteran had worsening pain, weakness, and instability since he was last seen. He also had painful popping and locking with occasional swelling. He did not wear a brace or use crutches and he was not on pain medication. The assessment was left symptomatic medial meniscus tear and broken screw in the left lower femur.

An August 2008 orthopedic status report indicates the Veteran had a left medial meniscus tear and his medical restriction was no prolonged standing/walking; sedentary (sitting) work was permitted.

A September 2008 VA treatment record indicates the Veteran continued to have the same complaints. On examination, there was mild effusion of the left knee and medial joint line tenderness to palpation. There was medial laxity that was greater than lateral laxity with grade I Lachman sign. The range of motion was from 0 to 145 degrees. The physician explained that the due to the initial ACL injury the Veteran developed meniscal pathology that led to arthritis and degeneration of the left knee.

October 2008 VA treatment records, prior to left knee surgery later that month, show that the Veteran complained of new left knee instability and pain over the past year. He also had new mechanical symptoms consisting of locking and catching. Range of left knee motion was 0 degrees of extension to 130 degrees of flexion. There was no effusion, heat, or redness, but there was medial joint line tenderness and positive McMurray sign. Sensation was intact and there was no skin breakdown at the surgical site.

On VA examination in September 2009, the Veteran complained of pain on weight bearing, but there was no slipping sensation since his October 2008 knee surgery. He continued to have giving way and shifting of the knee when he tried to plant and pivot. The knee swelled with any increased activity and there was significant discomfort with weather changes. He complained of stiffness in the morning and after prolonged sitting or standing. He was unable to kneel or squat. His knee gave out and shifted, especially on stairs. He wore an ACL brace at work when he moved equipment around. On examination, there was no effusion but he had positive Lachman and anterior drawer tests. There was psuedolaxity with varus and valgus stress testing on extension and 30 degrees of flexion secondary to the loss of meniscus. There was no change in the scars from the previous examinations. There was crepitus throughout range of motion and he had a mildly antalgic gait. The examiner opined that the Veteran had moderate instability. Regarding physical impairment, he did not run, jump, play sports, kneel, squat, or do heavy lifting. He also avoided stairs due to knee instability. The range of motion was from 0 degrees to 100 degrees actively and passively against resistance. There was pain at the endpoint but no increased pain, fatigue, weakness, or incoordination with repetitive motion. 

Records in the Virtual file dated April 2010 and May 2011 indicates the Veteran complained of occasional left knee pain and he reported he had to walk up and down stairs at work. In the more recent record he complained of constant left knee pain that had become intolerable. He was ordered a new knee brace.

During the July 2012 hearing, the Veteran discussed the general impact of his knee disabilities including how it affected his job. He missed some days of work due to medical appointments and pain. Knee instability caused him to fall approximately 10 times during the past year. There were incision scars from his surgery and two had keloid formations. He reported the scars were painful at times when he touched them and sometimes with weather changes. 

On VA orthopedic examination in December 2012, the Veteran complained of giving way, and intermittent swelling, locking and catching. He had constant knee pain of varying degrees that was aggravated by weather changes. He wore a knee brace at work. He continued to work as a computer technician. Stability testing was abnormal in anterior and medial-lateral testing. There was no evidence of subluxation/dislocation. Symptoms associated with his meniscal condition were frequent episodes of joint "locking", pain, and effusion. The Veteran had a meniscectomy. Left knee extension was to 0 degrees and without objective evidence of painful motion. Left knee flexion was to 120 degrees with pain at the end range. There was no change in the range of motion after repetitive testing. 

The functional impairment was due to pain on movement and instability of station, and there was interference with sitting, standing, and weight-bearing. There was tenderness to palpation, muscle strength testing was 5/5, joint stability was abnormal in the anterior and medial, and there was no evidence of subluxation. The Veteran had surgical scars that were not painful, and/or unstable, or covered a total area greater than 39 square cm (6 square inches). The Veteran regularly used a knee brace. The examiner opined that increased activity would cause increased pain, but it was not possible to quantify the degree, and he more than likely would knee total knee replacement at an early age (50 years old).

The Veteran also underwent a VA examination for scars in December 2012. The examiner noted the Veteran had 1 painful scar that was the entry scar from a traction pin that was tender to palpation; the surgical scars were not painful. None of the scars were unstable with frequent loss of covering of skin over the scar. The linear scars were 4 cm, 3cm, and .8 cm, and they were not deep. The total area affected by the scars was 7.8 cm. None of the scars caused limitation of function and they did not impact his ability to work.

The evidence of record does not warrant a disability rating beyond the current 30 percent for the instability of the left. This aspect of the left knee disability is currently assigned the maximum evaluation under Diagnostic Code 5257; therefore, Diagnostic Code 5257 will not assist the Veteran in obtaining a higher evaluation. 

Regarding arthritis, a higher rating based on limitation of flexion requires limitation to at least 30 degrees. Throughout the appeal period left knee flexion was limited to no worse than to 100 degrees. Throughout the appeal the Veteran's left knee extension has been limited, at worse, to 5 degrees. These findings do not meet the criteria for a higher compensable rating for limitation of flexion or a compensable rating for limitation of extension. Additional factors, such as those outlined in DeLuca were not present, therefore, they cannot form the basis of a higher rating. Aside of pain noted at the endpoint of flexion during range of motion studies, VA examiners found there was no fatigue, incoordination, or weakness on repetitive use. The criteria for a higher rating under Codes 5260 or 5261 are not shown or approximated for left knee arthritis.

On review of the record, the Board finds that it is more appropriate to identify and rate the left knee arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003-5258. Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned. 38 C.F.R. § 4.27. This enables recognition of the underlying disability and the manifestations upon which the disability is rated. It is permissible for the Board to apply any diagnostic codes deemed most appropriate. See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence); Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). Due to the overlap of symptomatology, a separate rating is not permitted under this code since manifestations of a disability under multiple diagnoses (i.e., pyramiding) is to be avoided under 38 C.F.R. § 4.14 (2012).

Limitation of flexion and extension are not severe enough to assign a rating in excess of 10 percent, but the evidence shows the Veteran experiences another form of limitation of motion for which a 20 percent rating may be assigned. As noted, Code 5258 provides a 20 percent rating for findings of frequent joint "locking", pain, and effusion, which have all been manifested during the course of the appeal. See VA treatment records in August, September, and October 2008. Although the frequency of all of these symptoms were not reported at these times, the December 2012 VA examiner noted the Veteran had frequent episodes of joint locking, pain, and effusion, which satisfies the criteria. Therefore, it is more advantageous to rate the Veteran's left knee arthritic residuals in this manner. 38 C.F.R. § 4.7. 

Code 5259 only has a maximum rating of 10 percent, therefore, it does not provide a higher rating than what has been assigned.

A preponderance of the evidence in favor of a rating of 20 percent, but no higher, for post operative residuals of the left knee with DJD. 38 C.F.R. § 4.3. 

A preponderance of the evidence is against finding that the left knee instability warrants a rating in excess of 30 percent. The claim is denied.

Regarding the evaluation of his left knee scars, the criteria for rating scars were revised during the pendency of this appeal, effective October 23, 2008. However, the revised criteria only apply to claims filed on or after October 23, 2008, and to those claims where a request for consideration of the new criteria has been received. See 73 Fed. Reg. 54708 (Sept. 23, 2008). As the claim for a higher rating was filed prior to the effective date of the revised criteria, and the Veteran has not requested consideration of his claim under the revised criteria, those criteria are not for application. Thus, all diagnostic codes discussed herein are the version in effect prior to October 23, 2008. 

The regulations provide a 10 percent evaluation for scars, other than the head, face, or neck, that are superficial and that do not cause limited motion with an area or areas of 144 square inches (929 sq. cm) or greater. 38 C.F.R. § 4.118, Code 7802 (2007). A superficial scar is one not associated with underlying soft tissue damage. Id. at note (2). 

A 10 percent evaluation is assigned for superficial, unstable scars. 38 C.F.R. § 4.118, Code 7803 (2007). An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. Id. at note (1). 

A 10 percent evaluation is assigned for superficial scars, painful on examination. 38 C.F.R. § 4.118, Code 7804 (2007). 

Other scars are rated on limitation of function of the affected part. 38 C.F.R. § 4.118, Code 7805 (2007).

In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating are not met. 38 C.F.R. § 4.31.

The evidence shows that the surgical scars associated with the service-connected left knee disability were superficial, not deep, did not exceed 929 sq. cm., not unstable, not painful or tender, and did not limit function of the affected part. Although one scar was noted to be tender on the December 2012 VA scars examination, this particular scar was not one of the scars associated with the service-connected knee disability.

Accordingly, the preponderance of the evidence is against a disability rating greater than 0 percent for the Veteran's left knee scars. The claim is denied. 

Extra-schedular

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2012). There is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate. A comparison between the level of severity and symptomatology of the Veteran's left knee disability with the established criteria found in the rating schedule for that condition shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above. Specifically, the Veteran's symptoms of limited motion, pain, locking, effusion, and instability are contemplated in the regulations and the applicable Diagnostic Codes. The Veteran's disability does not result in any symptoms that fall so far outside the rating schedule as to render it inadequate. Hence, the case will not be referred.


ORDER

A compensable rating for post operative left knee scars is denied.

A 20 percent rating for post operative left knee residuals with DJD is granted, subject to the laws and regulations governing the award of monetary benefits.

A rating in excess of 30 percent for left knee instability is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


